       Case 2:20-cv-00170-WJ-CG Document 83 Filed 03/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GARY MARTIN,

              Plaintiff,
v.                                                              No. CV 20-170 WJ/CG

TAP ROCK RESOURCES, LLC, et al.,

              Defendants.

ORDER SETTING EXPEDITED BRIEFING SCHEDULE AND HEARING ON MOTION

       THIS MATTER is before the Court on review of the record. Counsel indicated at

the Court’s Status Conference held on March 3, 2021, that Defendant Tap Rock intends

to file a motion to compel (the “Motion”) by March 8, 2021. (Doc. 82).

       IT IS HEREBY ORDERED that Plaintiff may file a Response to Defendant’s

Motion by March 15, 2021. Defendant may file a Reply in support of its Motion by

March 19, 2021.

       IT IS FURTHER ORDERED that a telephonic Motion Hearing is scheduled

March 23, 2021, at 2:00 p.m. Parties shall call Judge Garza’s AT&T Teleconference

line at (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings. The Court will reset the deadline for Defendant to

respond to Plaintiff’s Motion for Conditional Certification, (Doc. 49), after the Motion

Hearing.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
